944 F.2d 900
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Peter Emmanuel BERNARD, Petitioner.
No. 91-8063.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 13, 1991.

On Petition for Writ of Mandamus.
Peter Emmanuel Bernard, Petitioner Pro Se.
PETITION DENIED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Peter Emmanuel Bernard, a Virginia prisoner, brought this mandamus petition objecting to the assessment of partial filing fees in actions he filed in the district court.   Bernard filed several 42 U.S.C. § 1983 complaints on separate section 1983 forms naming separate defendants.   The court docketed these actions separately and assessed partial filing fees on each case.   Bernard objected, stating that the actions should have been consolidated and he should have had to pay only one partial filing fee.   The district court refused to waive or reduce the fees, or to assess only one fee for all of the cases.   The court did, however, advise Bernard that he could withdraw the complaints and refile them as a single complaint;  Bernard failed to do so.


2
A petition for a writ of mandamus may not be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).   Because Bernard has other possible remedies, including withdrawing his complaints and refiling them as a single complaint or appealing the district court's final orders, mandamus relief is not warranted.   In re Beard, 811 F.2d 818, 826-27 (4th Cir.1987).   Therefore, we deny the petition.   Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


3
PETITION DENIED.